


110 HRES 672 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 672
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Ms. Matsui (for
			 herself and Mr. Latham) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Prostate Cancer Awareness Month, and for other purposes.
	
	
		Whereas countless American families live with prostate
			 cancer;
		Whereas 1 in 6 men in the United States will be diagnosed
			 with prostate cancer during his lifetime;
		Whereas over the past decade, prostate cancer has been the
			 most commonly diagnosed nonskin cancer in the United States;
		Whereas prostate cancer has been the second most common
			 cancer killer of American men over the last 10 years;
		Whereas over 218,000 men in the United States will be
			 diagnosed with prostate cancer in 2007;
		Whereas according to the American Cancer Society, 27,000
			 American men will die of prostate cancer this year;
		Whereas 30 percent of new cases of prostate cancer occur
			 in men under the age of 65;
		Whereas American men over the age of 50 are particularly
			 susceptible to prostate cancer, and a man in the United States turns 50 years
			 old approximately every 14 seconds;
		Whereas African American males suffer a prostate cancer
			 incidence rate up to 65 percent higher than White males;
		Whereas a man’s risk of developing prostate cancer is
			 doubled if one of his family members already has the disease, and quintupled if
			 two family members have prostate cancer;
		Whereas screening procedures such as digital rectal
			 examinations and prostate specific antigen blood tests can diagnose prostate
			 cancer in earlier and more treatable stages, thereby reducing prostate cancer
			 mortality;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatments; and
		Whereas educating people in the United States—including
			 health care providers—about prostate cancer and early detection strategies is
			 crucial to saving men’s lives and preserving and protecting families: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Prostate Cancer Awareness Month; and
			(2)declares that the
			 Federal Government has a responsibility—
				(A)to raise awareness
			 about the importance of available prostate cancer screening methods and
			 treatment options;
				(B)to increase
			 research funding that is commensurate with the seriousness of prostate cancer
			 in an effort to improve screening, treatments, and cures for the disease;
			 and
				(C)to implement
			 policy that improves access to, and the quality of, health care services that
			 detect and treat prostate cancer.
				
